891 F.2d 650
In re Gregory A. LEMAIRE, Debtor.Paul HANDEEN, Appellant,v.Gregory A. LEMAIRE, Appellee.
No. 88-5275MN.
United States Court of Appeals,Eighth Circuit.
Sept. 7, 1989.

Appeal from the United States District Court for the District of Minnesota;  Diana Murphy, Judge.


1
Richard G. Nadler, St. Paul, Minn., for appellant.


2
Richard K. Brainerd, Richfield, Minn., for appellee.


3
Prior report:  8th Cir., 883 F.2d 1373.


4
Appellant's petition for rehearing with suggestion for rehearing en banc has been considered by the court and is granted.   The opinion and judgment of this court filed on July 5, 1989, are vacated.   The case is set for oral argument before the court en banc at 9:00 a.m. Tuesday, October 10, 1989, as the third case that day, in the U.S. Courthouse in St. Paul, Minnesota.